DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a fourth branch and a fifth branch" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim since claim 4 depends on claim 2 and a first, second and third branch were introduced in claim 3.
Claim 11 recites the limitation "an air conditioning box" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim since line 5 should be amended to recite --the air conditioning box--.
Claims 12-15 are rejected for the incorporation of the above due to their dependency on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

a1 the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saikawa et al. (WO2018190081A1, herein Saikawa).
In regards to claim 1, Saikawa discloses
A thermal management system (Fig.5), comprising:
a compressor (14), an outdoor heat exchanger (11), a first valve control device (13), a first indoor heat exchanger (23), a second indoor heat exchanger (12) and a second valve control device (22), the compressor, the outdoor heat exchanger, the first valve control device, the first indoor heat exchanger, the second indoor heat exchanger and the second valve control device being connected by pipelines (Fig.5), the thermal management system comprising a cooling mode (Fig.8) and a heating and dehumidifying mode (Fig.6);
wherein in the cooling mode: the first valve control device and the second valve control device are opened (Fig.8); the compressor, the outdoor heat exchanger, the first valve control device, the second indoor heat exchanger, the second valve control device and the first indoor heat exchanger are in communication to form a loop (Fig.8); a refrigerant compressed by the compressor is adapted to flow in sequence through the outdoor heat exchanger, the first valve control device, the second indoor heat exchanger, the second valve control device and the first indoor heat exchanger, and enters the compressor again to circulate in this way (Fig.8);
in the heating and dehumidifying mode: the first valve control device and the second valve control device are opened (Fig.6); the compressor, the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger are in communication to form a loop; the refrigerant compressed by the compressor is adapted to flow in sequence through the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger, and enters the compressor again to circulate in this way (Fig.6);
wherein the first valve control device and the second valve control device both include a fully open mode and a throttle mode (page 2 of translation, under Description of Embodiments); in the heating and dehumidifying mode, the second valve control device is in the throttle mode, and the first valve control device is in the throttle mode or the fully open mode (page 6, under description of Fig.6, both valves are operated in the throttle state); in the cooling mode, the first valve control device is in the throttle mode, and the second valve control device is in the fully open mode or the throttle mode (page 8, under description of Fig.8, both valves are operated in the throttle state).
In regards to claim 2, Saikawa discloses that the thermal management system further comprises a heating mode (Fig.7) in which the first valve control device and the second valve control device are opened; the compressor, the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger are in communication to form a loop (Fig.7); the refrigerant compressed by the compressor is adapted to flow in sequence through the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger, and enters the compressor again to circulate in this way (Fig.7); and wherein the first valve control device is in the throttle mode, and the second valve control device is in the fully open mode or the throttle mode (Fig.7, valve 13 is in the throttle mode and valve 22 is fully open).
In regards to claim 5, Saikawa discloses a first fluid switching device (15) having a first port, a second port, a third port and a fourth port, the first port being in communication with an inlet of the compressor (Fig.5, port from outlet of switching device 15 and into separator 21 towards the inlet of the compressor), the second port being in communication with the outdoor heat exchanger (port connected between switching device 15 and heat exchanger 11), the third port being in communication with an outlet of the compressor (port from compressor 14 to switching device 15), and the fourth port being in communication with the first indoor heat exchanger (port between switching device 15 and heat exchanger 23); in the heating mode or the heating and dehumidifying mode, the first port and the second port being in communication (Figs.6 and 7), and the third port and the fourth port being in communication (Figs.6 and 7); in the cooling mode, the first port and the fourth port being in communication (Fig.8, fluid flows from heat exchanger 23 to switching device 15 to the separator 21), and the second port and the third port being in communication (Fig.8, fluid flow from compressor 14 to switching device 15 to heat exchanger 11).
In regards to claim 11, Saikawa discloses
A thermal management system (Fig.5), comprising an air-conditioning box (1), a compressor (14), an outdoor heat exchanger (11), a first valve control device (13), a first indoor heat exchanger (23), a second indoor heat exchanger (12) and a second valve control device (22), the first indoor heat exchanger and the second indoor heat exchanger being arranged in an air-conditioning box (Fig.5), the outdoor heat exchanger being arranged outside the air-conditioning box and in a front vehicle cabin, the thermal management system comprising a cooling mode (Fig.8) and a heating mode (Fig.7), the first valve control device and the second valve control device being both bidirectional throttle valves (page 2 of translation, under Description of Embodiments);
wherein in the cooling mode: the first valve control device and the second valve control device are opened; the compressor, the outdoor heat exchanger, the first valve control device, the second indoor heat exchanger, the second valve control device and the first indoor heat exchanger are in communication to form a loop (Fig.8); a refrigerant compressed by the compressor is adapted to flow in sequence through the outdoor heat exchanger, the first valve control device, the second indoor heat exchanger, the second valve control device and the first indoor heat exchanger, and enters the compressor again to circulate in this way (Fig.8); the first valve control device is in a throttle mode (Fig.8, dark color indicates throttle mode), the second valve control device is in a fully open mode or a throttle mode (Fig.8, valve 22 is also in throttle mode); the outdoor heat exchanger acts as a condenser to release heat into the air, the first indoor heat exchanger and the second indoor heat exchanger serve as evaporators to absorb heat from the air in the air-conditioning box (Fig.8);
in the heating mode, the first valve control device and the second valve control device are opened, the compressor, the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger are in communication to form a loop (Fig.7), the refrigerant compressed by the compressor is adapted to flow in sequence through the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger, and enters the compressor again to circulate in this way (Fig.7); the first valve control device is in the throttle mode (Fig.7, dark color indicates throttle mode), the second valve control device is in the fully open mode or the throttle mode (Fig.6, valve 22 is fully open), the first indoor heat exchanger and the second indoor heat exchanger act as condensers to release heat into the air-conditioning box, and the outdoor heat exchanger acts as an evaporator to absorb heat in the air (Fig.7).
In regards to claim 12, Saikawa discloses a heating and dehumidifying mode (Fig.6) in which the first valve control device and the second valve control device are opened, the compressor, the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger are in communication to form a loop (Fig.6), the refrigerant compressed by the compressor is adapted to flow in sequence through the first indoor heat exchanger, the second valve control device, the second indoor heat exchanger, the first valve control device and the outdoor heat exchanger, and enters the compressor again to circulate in this way (Fig.6); the second valve control device is in the throttle mode (Fig.6, dark color indicates throttle mode), and the first valve control device is in the throttle mode or the communication fully open mode (Fig.6, first valve 13 is also in throttle mode), the first indoor heat exchanger acts as a condenser to release heat into the air- conditioning box, the evaporator of the second indoor heat exchanger absorbs heat in the air-conditioning box and removes moisture in the air, and the outdoor heat exchanger acts as an evaporator to absorb heat in the air (Fig.6).
In regards to claim 13, Saikawa discloses a first fluid switching device (15) having a first port, a second port, a third port and a fourth port, the first port being in communication with an inlet of the compressor (Fig.5, port from outlet of switching device 15 and into separator 21 towards the inlet of the compressor), the second port being in communication with a first end of the outdoor heat exchanger (port connected between switching device 15 and heat exchanger 11), the third port being in communication with an outlet of the compressor (port from compressor 14 to switching device 15), and the fourth port being in communication with the first indoor heat exchanger (port between switching device 15 and heat exchanger 23); in the heating mode or the heating and dehumidifying mode, the first port and the second port being in communication (Figs.6 and 7), and the third port and the fourth port being in communication (Figs.6 and 7); in the cooling mode, the first port and the fourth port being in communication (Fig.8, fluid flows from heat exchanger 23 to switching device 15 to the separator 21), and the second port and the third port being in communication (Fig.8, fluid flow from compressor 14 to switching device 15 to heat exchanger 11).
In regards to claim 16, Saikawa discloses
A thermal management system (Fig.5), comprising: an air-conditioning box (1), a compressor (14), an outdoor heat exchanger (11), a valve control device (13 and 22), a first indoor heat exchanger (23), and a second indoor heat exchanger (12), the first indoor heat exchanger and the second indoor heat exchanger being arranged in an air-conditioning box (Fig.5), the outdoor heat exchanger being arranged out of the air-conditioning box (Fig.5), the thermal management system comprising a cooling mode (Fig.8);
wherein in the cooling mode, the compressor, the outdoor heat exchanger, the valve control device, the second indoor heat exchanger, and the first indoor heat exchanger are in communication to form a loop (Fig.8), the valve control device is in a throttle mode (dark color indicates throttle mode), the outdoor heat exchanger acts as a condenser to release heat into the air of environment, and the first indoor heat exchanger and the second indoor heat exchanger serve as evaporators to absorb heat from the air in the air-conditioning box (Fig.8).
In regards to claim 17, Saikawa discloses a heating mode (Fig.7), wherein in the heating mode, the compressor, the first indoor heat exchanger, the second indoor heat exchanger, the valve control device, and the outdoor heat exchanger are in communication to form a loop (Fig.7), the valve control device works at a throttle mode (dark color indicates throttle mode), both of the first indoor heat exchanger and the second indoor heat exchanger act as condensers to release heat into the air of the air-conditioning box, and the outdoor heat exchanger acts as an evaporator to absorb heat from the air of environment (Fig.7).
In regards to claim 18, Saikawa discloses a dehumidifying mode (Fig.6), wherein in the dehumidifying mode, the compressor, the first indoor heat exchanger, the valve control device (22), the second indoor heat exchanger, and the outdoor heat exchanger are in communication to form a loop (Fig.6), the valve control device works at a throttle mode (Fig.6), the first indoor heat exchanger act as condensers to release heat into the air of the air- conditioning box, the second indoor heat exchanger acts as an evaporator to absorb heat from the air of environment of the air-conditioning box, and the outdoor heat exchanger acts as an evaporator to absorb heat from the air of environment (Fig.6).
In regards to claim 19, Saikawa discloses the valve control device is a bidirectional throttle valve, work modes of the valve control device include a fully open mode and the throttle mode, and the valve control device are capable of working at the throttle mode in different work modes of the thermal management system (Figs.6-8).
In regards to claim 20, Saikawa discloses the valve control device comprises a first valve control device (13) and a second valve control device (22), the first valve control device is in communication between the outdoor heat exchanger and the second indoor heat exchanger, the second valve control device is in communication between the first indoor heat exchanger and the second indoor heat exchanger (Fig.5).

Allowable Subject Matter
Claims 3-4, 6-10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763